Judgment was entered in the Supreme Court January 26th 1874.
Per Curiam.
We can discover in this case, nothing more than an intent on part of George Streeper to authorize his executors to deliver the bond in question, to the wife of the debtor in the bond after his- death. There was no delivery; and no intention to deliver by George Streeper himself in his lifetime. The endorsement of the bond cannot operate as a release as in Wentz v. De Haven, for there, the creditor actually delivered the bond to-the, debtor himself. The writing is not a trust nor assignment,' but simply an intended or prospective gift, to be carried into effect by his executors. In the main we agree with the opinion of Judge Ross. ' Judgment affirmed.